
	
		II
		110th CONGRESS
		1st Session
		S. 865
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the Secretary of the Army to
		  carry out a project for the mitigation of shore damages attributable to the
		  project for navigation, Saco River, Maine.
	
	
		1.Short titleThis Act may be cited as the
			 Camp Ellis Beach Restoration
			 Act.
		2.Shore damage mitigation project, Saco
			 River, Maine
			(a)In generalThe Secretary of the Army is authorized to
			 carry out, under section 111 of the River and Harbor Act of 1968
			 (33 U.S.C.
			 426i), a project for the mitigation of shore damages
			 attributable to the project for navigation, Saco River, Maine.
			(b)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $25,000,000 to carry out this section.
			
